UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File Number 000-51305 Heritage Financial Group, Inc. (Exact name of registrant as specified in its charter) Maryland 38-3814230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 721 N. Westover Blvd., Albany, GA (Address of principal executive officers) (Zip Code) Registrant’s telephone number, including area code: 229-420-0000 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered Common Stock, Par Value $0.01 per share Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.*YesQ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.*YesQ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.QYes* No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge accelerated filer o Accelerated filer xNon-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesQ No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2010 was approximately $21.2 million, computed by reference to the last sales price for the registrant’s common stock on Nasdaq Global Market on that date. As of March 17, 2011, there were 8,714,511 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III of Form 10-K – Portions of the Proxy Statement for the 2011 Annual Meeting of Stockholders. PART I Item 1.Business General Heritage Financial Group, Inc., a Maryland corporation (“Heritage” or the “Company”), is the holding company of its wholly-owned subsidiary HeritageBank of the South, a Georgia savings bank (“HeritageBank” or the “Bank”).The Company was formed by its federally chartered predecessor, Heritage Financial Group (the “Predecessor”) in connection with the second-step conversion and public offering conducted the latter half of 2010, in which the Predecessor merged into the Company.In that merger, each public share of common stock of the Predecessor exchanged for 0.8377 shares of the Company’s common stock.Prior period shares and per share data, including dividends per share, included in the Form 10-K have been adjusted to reflect the 0.8377 exchange ratio.The words “we,” “our” and “us” in this Form 10-K refer toHeritage and HeritageBank on a consolidated basis and for periods prior to the closing of the second-step conversion on November 30, 2010, to the Predecessor and HeritageBank on a consolidated basis, unless indicated otherwise herein. At December 31, 2010, we had total assets of $755.4 million, loans of $419.0 million, deposits of $534.2 million and stockholders’ equity of $119.3 million.In addition, in February 2011 we acquired Citizens Bank of Effingham, with approximately $145 million in loans and $206 million in deposits, in an FDIC-assisted acquisition.Our executive offices are located at 721 N. Westover Boulevard, Albany, Georgia 31707.Our common stock is traded on the Nasdaq Global Market under the symbol “HBOS.”For more general information about our business and recent material transactions, see Item 7. - Management’s Discussion and Analysis of Financial Condition and Results of Operation – General. Forward-Looking Statements When used in this Form 10-K, future filings with the SEC, Company press releases or other public or stockholder communications and oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “intends” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties, including, among other things, (i) expected cost savings, synergies and other benefits from the Company’s merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (ii) changes in economic conditions, either nationally or in the Company’s market areas; (iii) fluctuations in interest rates; (iv) the risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; (v) the possibility of other-than-temporary impairments of securities held in the Company’s securities portfolio; (vi) the Company’s ability to access cost-effective funding; (vii) fluctuations in real estate values and both residential and commercial real estate market conditions; (viii) demand for loans and deposits in the Company’s market areas; (ix) legislative or regulatory changes that adversely affect the Company’s business; (x) monetary and fiscal policies of the Federal Reserve Board and the U.S. Government and other governmental initiatives affecting the financial services industry; (xi) results of examinations of the Company and the Bank by their regulators, including the possibility that the regulators may, among other things, require the Company to increase its allowance for loan losses or to write-down assets; (xii) costs and effects of litigation, including settlements and judgments; and (xiii) competition.The Company wishes to advise readers that the factors listed above could affect the Company’s financial performance and could cause the Company’s actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence or unanticipated events. 2 Market Area We intend to continue to be a community-oriented financial institution offering a variety of financial services to meet the needs of the communities we serve.We are headquartered in Albany, Georgia.At December 31, 2010, we primarily served southern Georgia through offices in the Albany, Georgia MSA, Valdosta, Georgia MSA, Bulloch County (Statesboro), Appling County (Baxley), Cook County (Adel), Jeff Davis County (Hazlehurst) and Tattnall County (Reidsville and Collins) and north central Florida through offices in Marion County (Ocala) and Columbia County (Lake City).We occasionally make loans beyond our market area to meet customer's needs and to develop new business. The following table sets forth our pro forma deposit market share as of June 30, 2010, based on the most recent data available from the Federal Deposit Insurance Corporation and including the locations acquired in December 2009 and May 2010, in the major markets that we served as of December 31, 2010, excluding the Valdosta, Georgia MSA market, which we entered de novo in July 2010. Market Area Market Share Market Share Rank Institutionsin Market Albany, Georgia MSA 13.8% 3 16 Statesboro, Georgia 6 9 Adel, Georgia 2 5 Baxley, Georgia 4 4 Hazlehurst, Georgia 4 4 Tattnall County, Georgia 4 5 Ocala, Florida MSA 19 24 Lake City, Florida 6 7 Information regarding the local economy, major employers, unemployment levels and recent and projected population growth in our nine market areas is provided below.(The unemployment and demographic (population) data was obtained from the website of SNL Financial at www.snl.com.SNL Financial is a provider of news, financial data and expert analysis on the banking business.)Overall, these nine market areas are experiencing higher unemployment levels than the nation or their respective states.As of December 2010, the national unemployment rate was 9.4%, and the rates in Georgia and Florida were 10.2% and 11.6%, respectively.However the average unemployment rates for December 2010 in our seven Georgia market areas and our two Florida market areas were 11.8% and 14.3%, respectively.Our seven Georgia market areas experienced average population growth of 8.6% from 2000 to 2010 and are expected to experience average population growth of 3.3% over the next five years.Our two Florida market areas experienced average population growth of 28.6% from 2000 to 2010 and are expected to experience average population growth in our market areas of 8.6% over the next five years.A primary reason for this historic and projected population growth is the increase in people age 55 and older choosing one of these market areas for the location of their retirement homes. Southwest Georgia Market - Albany Metropolitan Statistic Area.The southwest Georgia economy was historically based on manufacturing and agriculture, but it has become more service-oriented in the last two decades.Median household income and per capita income are below the state and national averages, reflecting the rural nature of the market and limited availability of high paying white collar and technical jobs.As of December 2010, the market area reported an unemployment rate of 13.7%, compared with the national average of 9.4%.Major employers in our market area include the Marine Corps Logistic Base, Phoebe Putney Memorial Hospital, Procter & Gamble, Teleperformance USA, Albany State University, Darton College, Palmyra Medical Centers, and Miller Brewing Company.During 2008, the area lost a major employer when Cooper Tire and Rubber Company announced they were closing their plant in Albany, eliminating 1,400 jobs.This market has a population of approximately 165,000.Population growth in this area has remained relatively flat, with a 4.6% growth from 2000 to 2010.Over the next five years, the population is expected to grow 1.5%. 3 South Central Georgia Market– Valdosta Metropolitan Statistic Area.The Valdosta market, as with the rest of Southwest Georgia, is a traditional manufacturing and agriculture economy that has become more service-oriented in the last 20 years.Median household income levels are below the state and national averages, reflecting the rural economy and limited availability of higher paying white collar and technology jobs.As of December 2010, the unemployment rate was 9.4%.Major employers in the area include Moody Air Force Base, with approximately 6,000 personnel.Other major employers include South Georgia Medical Center, Lowe’s Home Centers and Conversys Corporation.Valdosta is a regional hub for communities in south central Georgia.This market has a population of approximately 135,000.Population growth has been steady, growing 13.3% from 2000 to 2010, and is expected to grow by 5.2% over the next five years.A major reason for growth in this area has been Valdosta State University, which has approximately 12,000 full-time students. Southeast Georgia Market – Statesboro/Bulloch County.The Statesboro/Bulloch County market is a service-based economy.Median and household income levels are below the state and national averages.As of December 2010, the unemployment rate was 12.1%.Major employers in the area include Georgia Southern University, Briggs & Stratton Corp., East Georgia Regional Medical Center and Viracon Georgia, Inc.Statesboro is a regional retail hub for many small communities in southeast Georgia.This market has a population of approximately 68,000.Population growth has been steady, growing 21.8% from 2000 to 2010, and is expected to grow by 7.3% over the next five years.A major driver of growth for this area has been Georgia Southern University, which has approximately 18,000 full-time students. Southwest Georgia Market – Adel/Cook County.The Adel/Cook County market is based primarily on agriculture and manufacturing.Median and household income levels are below the state and national averages.As of December 2010, the unemployment rate was 13.1%.Major employers in the area include BASF Sparks LLC, Jimmy Bullard and Sons, and J-M Manufacturing Co.The market has a population of approximately 17,000.Population growth has been relatively flat, with growth of 5.9% from 2000 to 2010.The population is expected to grow 1.4% over the next five years. Southeast Georgia Market - Baxley/Appling County.The Baxley/Appling County market is a service- based economy, with strong roots in manufacturing and agriculture.Median and household income are below the state and national averages.As of December 2010, the unemployment rate was 10.0%.Major employers in the area include Southern Nuclear Operating Co., Altamaha Homecare and Rayonier Wood Products.The market has a population of approximately 18,000.Population growth has been relatively flat, with a 3.5% growth rate from 2000 to 2010.The population is expected to grow 2.1% over the next five years. Southeast Georgia Market – Hazlehurst/Jeff Davis County.The Hazlehurst/Jeff Davis County market is a service based economy, with strong roots in manufacturing and agriculture.Median and household income levels are below that state and national averages.As of December 2010, the unemployment rate was 14.2%.Major employers in the area include Propex Inc., McPherson Manufacturing Corp. and Beasley Forest Products.The market has a population of approximately 13,000.Population growth has been relatively flat, with growth of 5.8% from 2000 to 2010.The population is expected to grow 3.2% over the next five years. Southeast Georgia Market - Tattnall County.The Tattnall County market is largely based on agriculture.Median and household income are below the state and national averages.As of December 2010, the unemployment rate for the county was 10.1%.Major employers in the market include Fries Farms and Tattnall State Prison.This market has a population of approximately 24,000.Population growth in this area has remained relatively flat, with a 5.4% growth from 2000 to 2010.Over the next five years, the population is expected to grow 2.3%. 4 North Central Florida Market - Ocala Metropolitan Statistic Area.The Ocala market economy is a service based economy.The area is known for its world-class equestrian training facilities and its booming retirement communities.Median household income and per capita income are below the state and national averages.However, due to the large retirement populations, much more of the income is disposable in nature compared to other markets.Top employers in the area include Monroe Regional Medical Centers, Wal-Mart Stores, AT&T, Publix Supermarkets, Emergency One, Lockheed Martin, ClosetMaid and Central Florida Community College.During 2009, Taylor, Bean & Whitaker, a national mortgage company, closed, eliminating over 1,200 jobs.The unemployment rate was 15.7% as of December 2010.This market has a population of approximately 344,000, and has experienced growth of 32.8% from 2000 to 2010.Over the next five years, the population is expected to grow 9.1%. North Central Florida Market - Lake City Metropolitan Statistic Area.The Lake City market economy is service-based.Median household income and per capita income are below the state and national averages.Top employers in the area include the Veterans Administration Medical Center, TIMCO and Sitel.The unemployment rate was 12.8% as of December 2010.This market has a population of approximately 70,000, and has experienced growth of 24.5% from 2000 to 2010.Over the next five years, the population is expected to grow 8.0%. Competition We face strong competition in originating commercial, real estate and other loans and in attracting deposits.Competition in originating real estate loans comes primarily from other banks, credit unions and mortgage bankers.Other banks, credit unions and finance companies also provide vigorous competition in consumer and commercial lending. We attract deposits through our branch office system.Competition for those deposits is principally from other banks and credit unions located in the same community, as well as mutual funds and other alternative investments.We compete for these deposits by offering superior service and a variety of deposit accounts at competitive rates. On-line Presence Heritage maintains a website at www.eheritagebank.com. The information contained on that website is not included as part of, or incorporated by reference into this prospectus.The Company currently makes available on or through its website its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to these reports, and all other Securities and Exchange Commission filings. These materials are also available free of charge on the Securities and Exchange Commission's website at www.sec.gov. 5 Lending Activities The following table presents information concerning the composition of HeritageBank's loan portfolio in dollar amounts and in percentages (before deductions for allowances for losses) as of the dates indicated.Purchased loans consist of loans acquired in business combinations.They have been excluded from the individual loan categories below because fair market value adjustment discounts related to this pool of loans would distort the individual categories.The accounting for these purchased loans are discussed further in Notes 1 and 2 of the Notes to Consolidated Financial Statements in Item 8. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real Estate One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial Farmland Construction and development Total real estate loans Other loans Consumer loans: Student Automobile Home equity Other Total consumer loans Commercial business loans Total other loans Purchased loans, net of fair market value adjustments - Total loans % Less allowance for loan losses Total loans, net $ 6 The following table shows the composition of HeritageBank's loan portfolio by fixed- and adjustable-rates at the dates indicated.Purchased loans consist primarily of loans acquired in business combinations.They have been excluded from the individual loan categories below because fair market value adjustment discounts related to this pool of loans would distort the individual categories.The accounting for these purchased loans are discussed further in “Item 8. - Notes 1 and 2 to the Notes to Consolidated Financial Statements. December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Fixed-Rate Loans Real Estate One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial Farmland Construction and development Total real estate loans Consumer Commercial business Total fixed rate loans Adjustable -Rate Loans Real Estate One- to four-family Multi-family Commercial Farmland Construction and development Total real estate loans Consumer Commercial business Total adjustable rate loans Purchased loans, net of fair market value adjustments - Total loans % Less allowance for loan losses Total loans, net $ 7 The following schedule illustrates the contractual maturity of HeritageBank's loan portfolio at December 31, 2010, excluding purchased loans.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. One- to Four- Family and Commercial Real Estate Construction, Development and Farmland Consumer Commercial Non- Mortgage Total Due During Years Ending December 31, Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) $ % $ % $ % $ % $ % 2014 to 2015 2016 to 2020 2021 to 2025 - - 2026 and following - - Total $ Includes demand loans, loans having no stated maturity and overdraft loans. 8 Lending authority.HeritageBank has established lending limits for its officers.Commercial lenders may make loans up to $250,000 and consumer lenders may make loans up to $50,000, based on the experience of the lender.The commercial managers and regional presidents may make and approve loans up to $500,000.Regional credit officers may approve loans up to $1.0 million.The Chief Credit Officer may approve loans up to $2.0 million in conjunction with the commercial managers, regional presidents and regional credit officers.The Chief Executive Officer of HeritageBank may approve loans up to $3.0 million.The Executive Loan Committee may approve loans up to $5.0 million.Loans over these amounts must be approved by the Board of Directors. We are subject to the lending limit established under Georgia law for loans to one borrower and the borrower's related entities.See "How We Are Regulated - HeritageBank Georgia Regulation."Based on our capital level at December 31, 2010, the maximum amount under Georgia law that we could loan to any one borrower and the borrower's related entities was $19.6 million for fully secured loans (including loans secured by real estate for which we have an independent appraisal) and $11.8 million for all other loans.Internally, we have set a limit of $5.0 million for all loans to any one borrower and the borrower’s related entities.This internal limit may be exceeded by approval of the Board of Directors. Major loan customers.Our ten largest lending relationships are with commercial borrowers and total $51.1 million in the aggregate, or 12.2% of our $419.0 million loan portfolio at December 31, 2010.These relationships consist of $7.0 million for a finance company secured by accounts receivable and real estate in southwest Georgia; $6.6 millionto a specialty chemical business and their related interests in southwest Georgia; $5.7 million for the permanent financing of a hotel in north central Florida; $5.2 million to a retail pharmacy business secured by inventory and real estate located primarily in southwest Georgia; $5.2 million secured by real estate in north central Florida; $4.8 million to a franchise restaurant chain with multiple locations in north central Florida; $4.3 million secured primarily by multifamily and residential rental real estate in Southwest Georgia; $4.2 million to another franchise restaurant chain with multiple locations in north central Florida; $4.1 million secured by various residential and commercial rental properties in southwest Georgia; and $4.1 million secured by undeveloped land in north Georgia, investment securities and other commercial properties.As of the date of this filing, these major customer relationships were performing and rated as pass credits, except two which includes $4.2 million to a north central Florida restaurant chain which is rated substandard and $4.1 million secured by various residential and commercial properties in southwest Georgia which is rated substandard. For further information on credit quality, see the discussion under the headings Item 1 - Asset Quality Delinquent Loans and Classified Assets and see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. One- to Four-Family Residential Real Estate Lending.We originate loans secured by first mortgages on one- to four-family residences in our lending area, and on occasion, outside our lending area for customers whose primary residences are within our lending area.The majority of these loans are originated by us and funded by or sold to other lenders.At December 31, 2010, we had $111.0 million, or 24.48% of our loan portfolio in one- to four-family residential loans, of which $102.6 million were fixed-rate loans and $8.4 million were adjustable rate loans. We generally underwrite our one- to four-family owner-occupied loans based on the applicant's employment and credit history and the appraised value of the subject property.Presently, we lend up to 90% of the lesser of the appraised value or purchase price for one- to four-family residential loans.For loans with a loan-to-value ratio in excess of 80%, we generally require private mortgage insurance in order to reduce our exposure below 80%.Properties securing our one- to four-family loans are appraised by independent fee appraisers approved by the board of directors.We require our borrowers to obtain title insurance and hazard insurance, and flood insurance, if necessary.We currently originate one- to four-family mortgage loans on either a fixed- or adjustable-rate basis, as consumer demand dictates.Our pricing strategy for mortgage loans includes setting interest rates that are competitive with other local financial institutions and consistent with our internal needs.Fixed-rate loans on owner-occupied properties generally have a 15- to 30-year term.Fixed-rate loans on non-owner-occupied properties generally have a five-year term, with a balloon payment and a 15- to 30-year amortization calculation. 9 Adjustable-rate mortgage, or ARM, loans are generally offered with annual repricing with a maximum annual rate change of 1% and maximum overall rate change of 4%.We use a variety of indices to reprice our ARM loans.Our ARM loans generally provide for specified minimum and maximum interest rates, with a lifetime cap and floor, and a periodic adjustment of the interest rate over the rate in effect on the date of origination.As a consequence of using caps, the interest rates on these loans may not be as rate sensitive as is our cost of funds.Our ARM loans are written using generally accepted underwriting guidelines.ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower's payment rises, increasing the potential for default.We do not offer initial discounted rates or “teaser” rates on adjustable-rate mortgage loans.Our real estate loans contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the collateral. We generally underwrite our non-owner-occupied, one- to four-family loans primarily based on a 1.25 times debt service coverage, though we also consider the applicant's creditworthiness and the appraised value of the property.Presently, we lend up to 85% of the lesser of the appraised value or purchase price for the residence.These loans are offered with a fixed rate or an adjustable rate using The Wall Street Journal prime rate as the index.These loans have terms of up to 15 years and are not assumable.We generally obtain title opinions from our counsel regarding these properties. Commercial and Multi-Family Real Estate Lending.We offer a variety of multi-family and commercial real estate loans.These loans are secured primarily by multi-family dwellings, retail establishments, hotels, motels, warehouses and small office buildings located in our market areas.At December 31, 2010, commercial real estate and multi-family loans totaled $97.5 million and $10.8 million or 23.3% and 2.6%, respectively, of our gross loan portfolio. Our loans secured by multi-family and commercial real estate are originated with either a fixed or adjustable interest rate over a three- or five-year term with a balloon payment generally based on a 15-year amortization.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our multi-family and commercial real estate loans typically do not exceed 80% of the appraised value of the property securing the loan.Loans secured by multi-family and commercial real estate are underwritten based on the income producing potential of the property and the financial strength of the borrower.The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt.We generally require personal guarantees of the borrowers and an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt.Appraisals on properties securing multi-family and commercial real estate loans are performed by independent state certified or licensed fee appraisers approved by the board of directors, with a second independent appraisal review performed if the loan exceeds $500,000. We generally do not maintain a tax or insurance escrow account for loans secured by multi-family and commercial real estate.In order to monitor the adequacy of cash flows on income-producing properties, the borrower is generally required to provide periodic financial information. Loans secured by multi-family and commercial real estate properties generally involve a greater degree of credit risk than one-to four-family residential mortgage loans.These loans typically involve large balances to single borrowers or groups of related borrowers.Because payments on loans secured by multi-family and commercial real estate properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to adverse conditions in the real estate market or the economy.If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower's ability to repay the loan may be impaired. Farmland Lending.Our farmland loan portfolio consists of loans on individual- and corporate-owned and operated farms in southern Georgia and northern Florida.These loans are secured primarily by the farm land and other adjacent real property.At December 31, 2010, farmland loans totaled $11.8 million or 2.8% of our gross loan portfolio. 10 Our loans secured by farmland are originated with either a fixed or adjustable interest rate over a three-or five-year term with a balloon payment generally based on a 15-year amortization.The interest rate on adjustable-rate loans is based on a variety of indices, generally determined through negotiation with the borrower.Loan-to-value ratios on our farmland loans typically do not exceed 80% of the appraised value of the property securing the loan.Farmland loans are underwritten based on the income-producing potential of the property and the financial strength of the borrower.In order to monitor the adequacy of cash flows from farm operations, the borrower is required to provide periodic financial information. Loans secured by farmland generally involve a greater degree of credit risk than one- to four-family residential loans.These loans typically involve large balances, and repayments are often dependent on the successful operation of the farm, making them subject to adverse weather and economic conditions.If the cash flow from the farm operations declines, the borrower’s ability to repay the loan is impaired. Construction and Development Lending.Our construction loan portfolio consists of loans for the construction of one- to four-family residences, multi-family residences and commercial properties.Construction lending generally affords us an opportunity to receive interest at rates higher than those obtainable from residential lending and to receive higher origination and other loan fees.In addition, construction loans are generally made with adjustable rates of interest for six- to nine-month terms, with interest-only payments due during the construction period.At December 31, 2010, we had $22.4 million in construction loans outstanding, representing 5.3% of our gross loan portfolio and consisting of $2.4 million in a construction loans for a one- to four-family residences, $3.6 million for commercial properties and multi-family residences being constructed and $16.4 million in acquisition and development loans to builders, developers and individuals, for the development of lots for future residential and commercial construction. Construction loans also involve additional risks because funds are advanced upon the security of the project under construction, which is of uncertain value prior to the completion of construction.Moreover, because of the uncertainties inherent in estimating construction costs, delays arising from labor problems, material shortages, and other unpredictable contingencies, it is relatively difficult to evaluate accurately the total loan funds required to complete a project, and the related loan-to-value ratios.We fund our construction loans based on percentage of completion as determined by physical property inspections.Acquisition and development loans are required to be paid down as lots are sold, though on an accelerated basis so that we are repaid before all the lots are sold.See also the discussion under the headings "- Classified Assets" and "- Loan Delinquencies and Defaults." Commercial Business Lending.At December 31, 2010, commercial business loans totaled $50.2 million or 12.0% of our gross loan portfolio.The majority of HeritageBank's commercial business loans have been to borrowers in southwest Georgia and north central Florida.We intend to continue our commercial business lending in this geographic area, as well as expand this lending throughout southern Georgia. Our commercial business lending activities encompass loans with a variety of purposes and security, including loans to finance accounts receivable, inventory and equipment.Our commercial business lending policy includes credit file documentation and analysis of the borrower's background, capacity to repay the loan, the adequacy of the borrower's capital and collateral as well as an evaluation of other conditions affecting the borrower.Analysis of the borrower's past, present and future cash flows is also an important aspect of our credit analysis. Commercial business loans are generally secured by business assets, such as accounts receivable, equipment and inventory.This collateral may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which, in turn, is often dependent in part upon general economic conditions).We generally obtain personal guarantees on our commercial business loans.Nonetheless, these loans are believed to carry higher credit risk than traditional single family loans. 11 Consumer Lending.We offer a variety of secured consumer loans, including home equity lines of credit, new and used auto loans, boat and recreational vehicle loans, and loans secured by deposit accounts. We also offer a limited amount of unsecured loans.We originate our consumer loans primarily in our market areas.At December 31, 2010, our consumer loan portfolio totaled $41.9 million, or 10.0% of our gross loan portfolio. Our home equity lines of credit totaled $16.6 million, and accounted for 4.0% of our gross loan portfolio at December 31, 2010.These loans may be originated in amounts, together with the amount of the existing first mortgage, of up to 100% of the value of the property securing the loan.Home equity lines of credit generally have a 15-year draw period and require the payment of 1.5% of the outstanding loan balance per month during the draw period, which may be reborrowed at any time during the draw period.We also offer a 15-year home equity line of credit that requires interest-only payments for the first five years, then fully amortizing payments over the remaining 10 years of the loan.At December 31, 2010, unfunded commitments on home equity lines of credit totaled $14.9 million.Other consumer loan terms vary according to the type of collateral, length of contract and creditworthiness of the borrower. We originate auto loans on a direct basis and very limited on an indirect basis.Prior to 2008, we were very active in indirect auto lending.However, as we tightened our lending standards on indirect auto loans, we saw dramatic decreases in indirect auto loan production.Going forward, we do not expect indirect lending to be a significant part of our business, and we expect this portfolio to continue to decline as loans pay off.Auto loans totaled $16.4 million at December 31, 2010, or 3.9% of our gross loan portfolio, of which $7.7 million was direct loans and $8.7 million was indirect loans.Auto loans may be written for up to six years and usually have fixed rates of interest.Loan-to-value ratios are up to 100% of the sales price for new autos and 100% of retail value on used autos, based on valuation from official used car guides. Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates, and carry higher rates of interest than do one- to four-family residential mortgage loans.In addition, management believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities.Consumer loans may entail greater risk than do one- to four-family residential mortgage loans, particularly in the case of consumer loans that are secured by rapidly depreciable assets, such as automobiles and recreational vehicles.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.As a result, consumer loan collections are dependent on the borrower's continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Loan Originations, Purchases, Sales, Repayments and Servicing We originate one- to four-family residential mortgage loans primarily through referrals from real estate agents, builders and from existing customers.Walk-in customers and referrals from existing customers are also important sources of loan originations.Since our conversion to a banking charter in 2001, we have been able to expand our target market to include individuals who were not members of the credit union and have increased the number and amount of commercial real estate and commercial business loan originations.Loan origination fees earned totaled $824,000, $557,000 and $746,000 for the years ended December 31, 2010, 2009 and 2008, respectively. While we originate both adjustable-rate and fixed-rate loans, our ability to originate loans is dependent upon customer demand for loans in our market areas.Demand is affected by competition and the interest rate environment.Loans and participations purchased must conform to our underwriting guidelines.Furthermore, during the past few years, we, like many other financial institutions, experienced significant prepayments on loans due to the low interest rate environment prevailing in the United States.In periods of economic uncertainty, the ability of financial institutions, including ours, to originate or purchase large dollar volumes of real estate loans may be substantially reduced or restricted, with a resultant decrease in interest income. 12 In addition to the categories of loans originated by us and described above, as of December 31, 2010, $73.5 million or 17.5% of our loan portfolio consisted of loans purchased by us through bank and branch acquisitions.These purchased loans include residential mortgage, commercial real estate, commercial business and consumer loans.Although we have performed due diligence on these loans, they were not originated by us, and therefore may not conform to the same underwriting standards as loans originated by us.In addition, these customers are not known to us, and we do not have a history of performance with these customers.These loans may have delinquency or charge-off levels above those for loans originated by us.See Item 8 - Note 4 of the Notes to Consolidated Financial Statements for additional information about these purchased loans. We have agreements with mortgage lenders, pursuant to which we originate residential mortgage loans for these lenders in accordance with their policies, terms and conditions and forward the loan package to those lenders for funding.We charge the borrower an origination fee for processing the borrower's application in accordance with the lender's specifications.We also may earn a premium on these loans based on the difference between the rate on the loan and the lock-in rate accepted by the lender.During 2010, we originated $30.0 million of mortgage loans for these lenders, generating approximately $607,000 in loan origination fees on these loans.During 2010, we originated $22.1 million of mortgage loans for our portfolio.During 2009, we originated $28.5 million of mortgage loans for these lenders, generating approximately $345,000 in loan origination fees on those loans.In addition to interest earned on loans and loan origination fees, we receive fees for loan commitments, late payments and other miscellaneous services.The fees vary from time to time, generally depending on the supply of funds and other competitive conditions in the market.Fees for late payments totaled $267,000, $283,000 and $288,000 for the years ended December 31, 2010, 2009 and 2008, respectively. Asset Quality When a borrower fails to make a required payment on a loan, we attempt to cure the delinquency by contacting the borrower.In the case of loans secured by residential real estate, a late notice is sent 15 and 30 days after the due date, and the borrower is contacted by phone beginning 16 days after the due date.When the loan is 31 days past due, a delinquency letter is mailed to the borrower.All delinquent accounts are reviewed by a collector, who attempts to cure the delinquency by contacting the borrower once the loan is 30 days past due.If the account becomes 60 days delinquent and an acceptable repayment plan has not been agreed upon, a collection officer will generally refer the account to legal counsel, with instructions to prepare a notice of intent to foreclose.The notice of intent to foreclose allows the borrower up to 30 days to bring the account current.If foreclosed, we take title to the property and sell it directly through a real estate broker. Delinquent consumer loans are handled in a similar manner, except that appropriate action may be taken to collect any loan payment that is delinquent for more than 15 days.Follow-up contacts are generally on an accelerated basis compared to the mortgage loan procedure.Our procedures for repossession and sale of consumer collateral are subject to various requirements under the applicable consumer protection laws as well as other applicable laws and the determination by us that it would be beneficial from a cost basis. Delinquent commercial business loans and loans secured by multi-family, farmland and commercial real estate are initially handled by the loan officer in charge of the loan, who is responsible for contacting the borrower.The collection department also works with the commercial loan officers to see that necessary steps are taken to collect delinquent loans.In addition, we have an officer loan committee that meets at least twice a month and reviews past due and criticized loans, as well as other loans that management feels may present possible collection problems.If an acceptable workout of a delinquent commercial loan cannot be agreed upon, we generally initiate foreclosure or repossession proceedings on any collateral securing the loan. 13 Delinquent Loans.The table below sets forth the amounts and categories of delinquent loans that were still accruing interest at December 31, 2010, includingpurchased loans that were 30 to 89 days past due in the amount of their contractual principal balances totalingapproximately $938,000: Thirty to fifty-nine days Sixty to eighty-nine days Total thirty to eighty-nine days (Dollars in thousands) Delinquent Loans: One- to four-family $ $
